DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings (Fig. 1 and Fig. 2) are objected to because these drawings include blank boxes without any text descriptions. The drawings fail to provide useful information without reading through the specification. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The claimed invention is directed to displaying keywords in an order of the keywords mentioned in a voice presentation using voice analysis techniques. 

The specification includes an acronym “MRs”. An acronym must be spelled out before use. Based on a best guess, it appears the acronym “MRs” stands for “medical representatives”.

Appropriate correction is required.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  

Claims 1-6 include numerals in parentheses to refer various elements of drawings. Since these numerals have no effect on the claimed scope, it is suggested to delete the numerals (See MPEP 608.01(m)). 

Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims 1-6 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

unit” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 8 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

Claim 7 recites “A program for causing a computer to function as …”.
The claimed “a program” without storing the program on a non-transitory type computer-readable medium is directed to a listing of computer instructions and does not belong to any categories of process, machine, manufacture, or composition of matter. 

Claim 8 recites "a computer readable information recording medium". The applicant's specification ([0050]) only gives an example of recording medium. The definition is open-ended and therefore covers also forms of transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must 

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (WO 2018/221120, published on 06/12/2018; In the rejection below, the examiner explains the rejection using a published version US PG Pub. 2020/0159801 as an English translation of WO 2018/221120) in view of Basu et al. (US PG Pub. 2008/0300872).

A key concept of this application is modifying displaying order of keywords from the presentation materials (e.g., [0027], powerpoint slides) based on an oral presentation (claimed “a presentation including voice information relating to the presentation materials”). 

same inventor of the instant application and published more than one year. Sekine discloses a presentation system for effectively displaying keywords of presentation slides. Sekine further discloses displaying keywords from conversation-derived terms based on voice recognition. Sekine further discloses displaying keywords according to topics, which meets the limitation: “change an order of the plurality of keywords” (Sekine, [0140]).

Basu discloses extracting speech recordings and generating summary of the speech recording (Basu, [0005-0006]). Basu further discloses ranking the extracted keyword / keyphrase from speech recording based on their relevance (Basu, [0034]). 

Regarding claim 1, Sekine discloses a presentation support system ([0004]) comprising: 
a display unit ([0066]); 
a material storage unit configured to store a presentation material and a plurality of keywords relating to the presentation material ([0068]); 
a voice storage unit configured to store a presentation including voice information relating to the presentation material ([0039-0040], [0071-0073]); and 
a voice analysis unit configured to analyze terms included in the presentation stored in the voice storage unit ([0039-0040], [0071-0073], [0087-0088]), wherein the system further comprises: 
a keyword order adjustment unit configured to analyze an appearance order of the plurality of keywords included in voice analyzed by the voice analysis unit and [0140], Fig. 9, displaying keyword / search terms according to topics; Fig. 9 shows keywords in a pane are in indifferent order than keywords in the product pane or message pane);
 and 
a display control unit configured to control contents displayed on the display unit (Fig. 9, [0140]), and 
the display control unit performs control for displaying the plurality of keywords on the display unit based on the order of the plurality of keywords changed by the keyword order adjustment unit (Fig. 9, [0140], also see illustration fig. 14-16, [0092], [0099], [0107], for displaying selected candidate search terms, i.e., keywords).

Sekine discloses a presentation system for displaying keywords of presentation slides. Sekine disclosed extracting keywords from conversation derived terms and also displaying keywords form content materials (Fig. 8, [0023-0031]). Sekine further discloses search candidate keywords and keywords from presentation materials (products or messages) are in different orders (See Fig. 9, [0140]). Sekine IMPLICILTY discloses the claimed “change an order of the plurality of keywords based on the analyzed appearance order”. “In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

Basu, Abstract, [0007], [0034]). 

Both Sekine and Basu are related to extracting keywords from speech / voice. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Sekine’s teaching with Basu’s teaching to rank and change keyword order based on relevance. One having ordinary skill in the art would have been motivated to make such a modification to easy review the speech recording materials (Basu, [0001-0002]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is directed to a program. Claim 8 is directed to a computer readable information recording medium. Claims 7 and 8 include claimed features similar to claim 1.  Sekine discloses a computer implemented presentation system ([0006], [0067]). Therefore, claims 7 and 8 are rejected based on the same rationale as explained above for claim 1. 

[0120-0122], [0129-0131], a plurality of topic words, which are related to keywords, are claimed “a plurality of relevant words”), and 
when a relevant word of one keyword included in the plurality of keywords is used more frequently than the one keyword, the system extracts the relevant word as a new keyword or a new keyword candidate, for each of the plurality of keywords, based on the terms analyzed by the voice analysis unit ([0073], [0087], [0110-0111], extracting terms based on usage frequencies and stored these terms as keywords; [0072], voice recognition to extract terms from conversations).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Basu and further in view of Campbell et al. (US PG Pub. 2017/0124054).

Regarding claim 6, Sekine in view of Basu does not disclose the system further includes an alert output unit configured to output an alert when a term included in the presentation analyzed by the voice analysis unit disagrees with the order of the plurality of keywords.
 The claimed output an alert when there is an inconsistent issue of word order disagreement. Campbell discloses displaying warning messages if data unit or types are inconsistent (Fig. 6, [0007-0008]). 

. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Dependent claims 2-4 recite limitations by including additional limitations. When considering all limitations as a whole, the claimed invention defined by each of these dependent claims is sufficient to distinguish with prior art of the record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659